Citation Nr: 1012826	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  97-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, torn ligament with internal derangement, left 
knee, prior to April 20, 2000.

2.  Entitlement to a separate compensable evaluation for 
arthritis with painful motion of the left knee, prior to 
April 20, 2000.

2.  Entitlement to an increased evaluation for service-
connected residuals, torn ligament with internal derangement 
and arthritis, left knee, rated as 30 percent disabling 
since April 20, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This appeal to the Board of Veterans' Appeals (Board) was 
brought from 1997 rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection was initially granted for the Veteran's 
left knee disability in a rating action in January 1971, at 
which time a 20 percent rating was assigned under Code 5257 
from June 1970, the day following his separation from 
service.  He did not file a timely appeal thereon.  That 
rating was in effect for more than 20 years before he filed 
for an increase on a VA Form 21-4138 received by VA on 
August 2, 1996.  The VARO action continued the 20 percent 
rating in February 1997, confirmed it in July 1997 and a 
Substantive Appeal was taken.  

The Veteran provided testimony at a hearing before a 
Veterans Law Judge in Washington, D.C., in March 2004.  A 
transcript is of record.  Tr.(1).

In August 2004, the Board remanded the then pending 
appellate issues, including evaluation of the left knee and 
service connection for a low back disability.  

Notwithstanding a cover-memorandum associated with 
additional records submitted by the Veteran's representative 
in January 2010, any issues with regard to the right lower 
extremity are not part of the current appeal.

In one of two ratings in February 2009, service connection 
was granted for degenerative disc disease, L-4/S-1 with left 
lower leg radiculopathy; and a 60 percent rating was 
assigned from July 16, 1997.  This satisfied the appeal with 
regard to the low back disability.

Also in that February 2009 rating action, a separate 
evaluation of 10 percent was assigned under Code 5257 for 
instability, left knee, effective February 18, 2004.  At the 
most recent hearing, it was clarified that that issue was 
not specifically part of the current appeal.  Tr.(2) at 2.  
As is discussed in the Remand section, below, the matter may 
be considered inextricably intertwined with the matters 
currently before the Board.

The Veteran's combined schedular rating since 2006 has been 
at 80 percent disabling.  While some relatively recent VA 
clinical records and testimony refer to the Veteran's 
potential pursuit of VA VR&E benefits and having claimed 
industrial impairment as a result of his now severely 
incapacitating disabilities, particularly his back, any 
implied or inferred request for a finding of total 
disability based on individual unemployability (TDIU) has 
not been addressed and is referred to the VARO for 
appropriate action.   

The Veteran was informed in correspondence dated in April 
2009 that the Veterans Law Judge before whom he had 
previously testified was no longer with the Board.  He was 
asked if he wished to have another hearing before another 
Judge.  He responded in the affirmative in May 2009.

In June 2009, the Board remanded the case for an additional 
hearing.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at a December 2009 hearing held via 
videoconference from the VARO.  A transcript is of record.  
Tr.(2).

The issues have been recharacterized as above to better 
reflect the evidence of record and the procedural posture of 
the claims.

The issue of entitlement to an evaluation in excess of 30 
percent for service connected residuals of a torn ligament 
with internal derangement and arthritis of the left knee 
since April 20, 2000, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 20, 2000, the Veteran's residuals of a 
torn ligament with internal derangement of the left knee 
resulted in no greater than moderate disability, with some 
giving way of the joint on occasion and measureable joint 
laxity; a knee brace was required. 

2.  Since at least since 1996, radiographic images have 
confirmed the presence of osteoarthritis in the single left 
knee (major) joint, accompanied by limitation of motion in 
flexion and pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of a (protected) 20 
percent for residuals of a torn ligament with internal 
derangement of the left knee, prior to April 20, 2000, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  3.321, 3.951, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a separate 10 percent rating for 
arthritis with painful motion of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5010, 5260.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  It is noted that the current claim has been pending 
since prior to VCAA.

VCAA requires that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all elements of a claim 
including degree of disability and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the case of claims for increased evaluation, notice 
regarding the need to show the impact of the service 
connected disability on daily and occupational functioning, 
as well as general worsening, is required.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, in cases where the claim 
predates the VCAA, as herein, the notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2006, 
subsequent to the initial adjudication.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in 
the adjudication process.  The claim was subsequently 
readjudicated in multiple supplemental statements of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), requiring notice of how a Veteran may show worsening 
of a disability's impact upon his daily and occupational 
functioning..  

VA has obtained treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the severity 
of disabilities where required, and offered the appellant 
the opportunity to give testimony before the Board on two 
occasions.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2008).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45.

Traumatic arthritis under Code 5010 is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is at least a 
noncompensable level under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Pursuant to 
VAOPGCPREC 9-98, as discussed further below, for a knee 
disability rated under Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion and/or objective findings or indicators of pain, 
the limitation of motion under Codes 5260 or 5261 need not 
be compensable but must at least meet the criteria for a 
noncompensable percent rating.  

VA's General Counsel has held that a Veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997). When a knee disorder 
is already rated under DC 5257, the Veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis. If the Veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must 
at least meet the criteria for a zero-percent rating. In the 
alternative, a compensable rating may be granted by virtue 
of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
General Counsel held that when considering Diagnostic Codes 
5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may 
receive a rating for limitation in flexion only, limitation 
of extension only, or separate ratings for limitations in 
both flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC (leg, limitation of extension). Where a 
Veteran has both limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 
4.71a, Plate II. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service- 
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).

A 10 percent rating may be provided under DC 5259, for 
removal of semilunar cartilage, symptomatic. That represents 
the maximum available benefit under that Code section.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 
4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 
degrees; a 10 percent rating will be assigned for limitation 
of extension of the leg to 10 degrees; a 20 percent rating 
will be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262, though designed for evaluation of 
impairment of the tibia or fibula, also includes 
consideration of impairment of the knee joint.  Malunion of 
the tibia and fibula with slight knee or ankle disability is 
rated 10 percent disabling; malunion of the tibia and fibula 
with moderate knee or ankle disability is rated 20 percent 
disabling; and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

However, the VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a Veteran who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X- ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which 
finds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

With regard to the pending appellate issues, the Board has 
reviewed all of the voluminous amounts of evidence in the 
appellant's claims file.  Although there is an obligation to 
provide adequate reasons or bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The initial rating action by the Winston-Salem, NC VARO in 
January 1971, granted service connection for post operative 
residuals, torn ligament, left knee, with internal 
derangement, and assigned a 20 percent rating under Code 
5257 from June 22, 1970.  The knee at the time was 
exquisitely tender to even light touch, and the Veteran 
reported that the joint would partially buckle; there was 
loose movement in the joint anteriorly-posteriorly.  Range 
of motion was full.

VA clinical records were received including covering the 
period from 1992 to 1996 and repeatedly showed X-ray 
evidence of left knee arthritis. 

A VA examination was undertaken in December 1996.  The 
Veteran complained of continuous pain in the left knee on 
any type movement, and pain in the left calf on walking.  He 
was that the knee would occasionally go out.  He had been 
using a splint since 1977 and took Ibuprofen, 400 mg. every 
12 hours.  On examination, there was a well healed 
hyperpigmented 3.5 cm. scar on the medial aspect of the left 
knee without tenderness on palpation, and mild keloid 
formation.  The left knee showed no edema or joint effusion.  
Left thigh atrophy was noted.  The left knee had flexion of 
90 degrees with extension of 0 degrees.  There was mild 
ligamentous laxity with lateral collateral ligamentous pain 
and medial collateral ligamentous laxity.  Drawer test was 
positive with increased pain during the test and muscle 
strength was 4+/5+.  He was unable to squat or knee using 
the left knee.  Diagnosis was osteoarthritis of the left 
patello-femoral and medial compartments with range of motion 
deficit and muscle weakness.

The rating action of February 1997 continued the 20 percent 
rating under Code 5257, noting that the evaluation was 
protected after 20 years and citing the degree of laxity in 
the joint.  Additional VA clinical records were received for 
the period from 1976-1996, and a rating action in May 1997 
confirmed the 20 percent rating for the left knee 
disability.  The rating decision noted no laxity of the 
joint, based on treatment records from 1976 to 1996.  The 
Veteran submitted his notice of disagreement therewith and 
added the issue of entitlement to service connection for a 
back disorder claimed to be secondary thereto.

X-rays of the left knee in February 1998 showed moderate to 
severe medial compartment osteoarthritis with large tibial 
spine osteophyte, unchanged; and slightly new or worsened 
lateral compartment osteoarthritis of the left knee.  The 
Veteran complained that his left knee always seemed to ache.

On VA orthopedic examination in February 1998, at which time 
his records were available, the Veteran was wearing a left 
knee brace and said he used a cane to walk on occasion.  The 
Veteran reported that he worked as an insurance salesman, 
mostly door to door, and had done so for about 15 years.  
Walking and standing exacerbated pain in the knee and lower 
extremity; rest brought relief and involved either sitting 
or lying down.  He said that the left knee would pop on 
standing.  He sat at the examination with the left knee in 
extension and said that this helped relieve pain.  He had 
daily flare-ups which limited his activity.  With acute 
pain, he would use ice on the knee.  There was occasional 
swelling and a feeling of numbness in the left lower 
extremity.  On climbing stairs, the left knee would 
sometimes give way.  The pain was a burning and aching 
sensation primarily in the peroneal muscle.  

Functionally, he was unable to squat or kneel.  He had 
difficulty climbing stairs, was unable to do any twisting of 
the left knee, and was unable to cross the left knee over 
the right secondary to pain.  He had problems driving due to 
having to maintain a position of extension of the left lower 
extremity.  He tried to maintain his physical therapy 
exercises, and minimally was able to swim.  On the 
examination, he was unable to cooperate fully due to pain.  
The left leg 14 cm. scar was well healed overlying the 
medial aspect of the left knee to the tibial tubercle and 
was without keloid formation.  He said the scar was painful 
on palpation.  Strength of the left lower extremity was 2/5 
secondary to poor effort which he said was due to the pain.  
Measurements showed no discrepancies in the legs or atrophy 
of the musculature although the left leg muscles were 
softer, and the calf on the left was slightly smaller than 
the right.  There was no sign of effusion of the left knee.  
He would not permit straight leg raising or range of motion 
examination due to pain.  His gait was described as antalgic 
with minimal flexion of the left knee.  Left knee deep 
tendon reflexes and left ankle jerk were absent.  He had 
decreased left leg sensation associated with the L-5 
dermatome.  X-rays showed moderate to severe arthritis in 
the medial compartment of the left knee with large tibial 
spine osteophyte.  There was a new lateral compartment 
osteoarthritis was well.  In sum, the examiner said that 
while exact measurements could not be taken, it was 
confirmed that he had less than full flexion of the left 
knee.  His gait was antalgic.

At the hearing in March 2004, the Veteran testified that 
there was instability of the left knee as well as arthritis.  
Tr.(1) at 4.  He said he wore a brace, and that the knee 
would often pop backwards as well as laterally.  Tr.(1) at 
4, 9.  He demonstrated the metal-hinged brace which covered 
1/2- 3/4 of the leg.  Tr.(1) at 4-5.  He was also using a 
cane provided by VA.  Tr.(1) at 5.  He opined that the 
instability and constant pain for which he took Motrin for 
years, and more recently, Naprosyn, were the worst symptoms 
relating to his left knee.  Tr.(1) at 9.  

In assessing this issue, the Board finds that there is ample 
evidence upon which to render a decision as to the status of 
his left knee disability from 1996 until April 2000.  

A.  Residuals, torn ligament with internal derangement, left 
knee, prior to April 20, 2000

Effective in 1971, a 20 percent evaluation has been assigned 
for the service connected left knee disability under Code 
5257, based on recurrent findings of joint laxity.  Both 
objective clinical evidence and competent subjective reports 
of buckling were relied upon in assigning and continuing 
this evaluation.  Although the Veteran has benefited from 
the protection afforded by 38 C.F.R. § 3.951,which does not 
permit a reduction in evaluation after 20 years in the 
absence of fraud, the fact is that the evidence of record 
supports application of this Diagnostic Code throughout the 
appellate period considered here.  

The laxity which is demonstrated on examination and reported 
by the Veteran does not rise to the level of severe, and 
hence does not warrant assignment of an increased, 30 
percent evaluation under Code 5257.  There are no reports or 
findings of falls, and although the Veteran uses a brace, 
that brace supports mobility of the joint and is not 
designed to lock it into place.  

The preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and an increased rating 
for residuals, torn ligament with internal derangement, left 
knee, prior to April 20, 2000, is not warranted.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 
22 Vet. App. at 115-116.  When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

B.  Arthritis with painful motion of the left knee, prior to 
April 20, 2000

As has been repeatedly noted, Code 5257 evaluates the left 
knee disability on the basis of instability and subluxation.  
It does not compensate impairment arising from limitation of 
motion or pain.  At the time of the 1971 grant of service 
connection, the RO appropriately assigned an evaluation 
under only Code 5257, as the evidence of record showed a 
full range of motion and no radiographic evidence of 
degenerative changes of the joint.  All manifestations of 
the left knee disability were fully and fairly compensated 
as of 1971.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The evidence of record demonstrates, however, that at the 
time of the Veteran's August 1996 claim for increased 
rating, there was radiographic evidence of arthritis of the 
left knee joint and measurable limitation of motion.  These 
objective findings were accompanied by subjective reports of 
pain with movement.  As is discussed above, the Rating 
Schedule allows, and law and regulation require, assignment 
of separate evaluations for such manifestations, as the 
signs and symptoms are not considered in the assigned 20 
percent evaluation under Code 5257.

Evaluation under Code 5261, for limitation of extension, is 
not appropriate, as there is no finding or complaint of 
limitation in that plane of movement.  The Veteran in fact 
stated that when sitting, he left his leg extended somewhat, 
as that was a less painful position.  He did later report 
that maintaining extension for long periods, such as when 
driving, was difficult due to pain, but a February 1998 VA 
examiner was unable to measure limitation of motion.  The 
Veteran would not and could not cooperate with that level of 
testing secondary to subjective reports of pain.  
Subsequently, no evaluation can be assigned, as it would 
require speculation.

Limitation of motion in flexion is demonstrated on 
examination.  In December 1996, flexion was to 90 degrees.  
Repetitive motion testing was not performed, but the 
examiner did note an inability to squat or kneel.  In 
February 1998, a VA examiner stated that while exact 
measurements could not be taken due to pain, it was clear 
that the Veteran had less than full flexion of the left 
knee.  The sole measured range of flexion of the left knee 
is not compensable under Code 5260; limitation must be to 45 
degrees to warrant assignment of a 10 percent evaluation.  
Even resolving all reasonable doubt in favor of the Veteran, 
the Board cannot, based on the evidence of record, presume 
such a level of impaired function.  The observations of the 
VA examiners and the reports of the Veteran are too vague 
and varied to allow good estimation of the actual range of 
motion.  To do so would require undue speculation.

However, a separate 10 percent evaluation is assignable 
under Code 5010, for the presence of degenerative arthritis 
in the left knee joint, accompanied by painful and limited 
motion.  Arthritis has been repeatedly shown on x-rays and 
MRIs, and there is ample evidence of pain in the joint with 
movement, and noncompensable limitation of motion.  A higher 
evaluation is not available under Code 5010 when only a 
single joint is involved, as here.

Accordingly, a separate compensable evaluation of 10 percent 
is warranted for arthritis with painful motion of the left 
knee, prior to April 20, 2000.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 
22 Vet. App. at 115-116.  When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

An evaluation in excess of 20 percent for residuals, torn 
ligament with internal derangement, left knee, prior to 
April 20, 2000 is denied.

A separate 10 percent rating for arthritis with painful 
motion of the left knee, prior to April 20, 2000, is 
granted.

REMAND

In a rating action in July 2001, the VARO increased the 
rating assigned for the Veteran's left knee disability from 
20 to 30 percent, characterizing the disability as 
residuals, torn ligament with internal derangement and left 
knee arthritis; and changed the Code from 5010-5257 to Code 
5010-5261, effective from April 20, 2000.

While this action respected the regulatory mandate of 
protecting the 20 percent evaluation after 20 years, it 
failed to comply with the mandates of case law and 
precedential General Counsel directives to compensate all 
manifestations of a disability.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); VAOPGCPREC 23- 97 (1997); 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 
(1999); VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 
(2004).

The assignment of an evaluation under Code 5261 does not 
consider the impairment from instability or subluxation, 
symptoms.  While the RO assigned an increased evaluation, on 
its face that evaluation compensates the Veteran only for 
part of his left knee disability.  The SSOC containing the 
reasons and bases for the change discusses complaints of 
buckling and instability, but does not address why those 
manifestations are not now compensated.  The assigned 30 
percent evaluation appears to be based entirely upon a 
finding of limitation of extension.  This is an entirely 
separate disability of the left knee from that previously 
rated under Code 5257.

VA did recognize the apparent discrepancy between the 
assigned Codes and the evidence of record by, in a February 
2009 decision, assigning a 10 percent evaluation under Code 
5257.  Unfortunately, this has contributed to further 
confusion, as the decision appears to grant service 
connection for a disability which had been granted in 1971, 
in the original decision.

It would appear that, from April 20, 2000, forward, the 
Veteran has not been fully compensated for all 
manifestations of his disability.  As was pointed out in the 
Decision section above, separate evaluations are assignable 
for non-overlapping signs and symptoms of left knee 
disability.  The Board cannot clearly determine from the 
record which manifestations have been compensated under 
which Diagnostic Code because of the changes and grants of 
additional service connection.  Therefore, in order to 
clarify the record and afford the Veteran an ample 
opportunity to address and respond to VA's findings, a 
remand is required.

On remand the AMC/RO must fully re-evaluate the Veteran's 
service connected left knee disabilities.  This includes 
consideration of clear and unmistakable error in the changes 
to the assigned Diagnostic Codes, and the impact of such 
error on subsequently assigned evaluations.  The findings 
and discussion above, particularly as regards assignment of 
separate evaluations under Code 5257, 5260, 5261 , and 5010, 
should be helpful guides, though the Board intimates no 
expectation as to the outcome of the AMC/RO's adjudications.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records 
from all VA facilities identified by the 
Veteran or in the claims file.

2.  Review the evidence of record and re-
analyze the adjudicative options as to 
rating his left knee disability since 
April 2000, to include the propriety of 
separate evaluations under various 
Diagnostic Codes.  All of the evidence 
must be reviewed, and all adjudicative 
options should be considered.  A complete 
rationale must be provided for all 
actions.

3.  If any of the benefits sought remain 
denied, issue an SSOC and provide the 
appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


